DETAILED ACTION
Response to Amendment
The Applicant’s reply of 16 December 2021 included a terminal disclaimer. Based on this terminal disclaimer, the double patenting rejections set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a molding element used for manufacturing a tread of a tire. The molding element has a groove forming rib portion for forming a groove in the tread. A space is provided in the groove forming rib portion, and an insert is received in the space. The insert has faces for forming portions of the groove. The insert includes a cavity for forming a closing device in the groove, the cavity having two opposed cavity faces spaced in the direction that the groove forming rib portion extends. The insert also includes a cutting means extending and/or projecting in the direction that the groove forming rib portions extends for cutting material in the cavity during demolding.
It is known in the art to form a closing device in a groove of a tire tread using a cavity of an insert. See the insert 10 shown in Figures 1a-d of U.S. Patent Application Publication No. 2012/0114777 (“Villeneuve”) and compare with the insert 5 shown in the Applicant’s Figures 5-7. However, the prior art fails to disclose or suggest the claimed cutting means. For reference, 
Claims 2-12 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726